Citation Nr: 0716912	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-39 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a higher initial evaluation for left knee 
tendonitis, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial evaluation for adjustment 
disorder with depressed mood, currently evaluated as 10 
percent disabling.

4.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 until 
March 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is manifested by painful 
motion that is no more than moderate in degree with forward 
flexion to 55 degrees and absent evidence of listing of whole 
spine to opposite side, positive Goldthwaite's sign, or 
abnormal mobility on forced motion; there is no evidence of 
intervertebral disc syndrome (IVDS) symptoms or any 
neurological impairment.  

2.  The veteran's left knee tendonitis is manifest by normal 
extension with flexion limited to 120 degrees and no evidence 
of significant functional impairment.

3.  The veteran's adjustment disorder results in little, if 
any, occupational or social impairment, with symptoms that 
are mild or transient.

4.  The veteran's hearing loss disability is manifested by a 
pure tone threshold average of 23.75 decibels in the right 
ear with speech recognition of 96 percent and a pure tone 
threshold average of 40 decibels in the left ear with speech 
recognition of 92 percent.   




CONCLUSIONS OF LAW
1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5292, 5295 (2000-2003); 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for left knee tendonitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5024, 5260, 5261 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for adjustment disorder with depressed mood have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440  (2006). 

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code (DC) 6100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Lumbosacral Strain

The veteran contends that his lumbosacral strain is more 
disabling than currently rated.  Specifically, he complains 
of pain in his low back.  

During the March 2003 separation examination, the veteran 
complained of pain but denied radiculopathy, neuropathy, 
bowel or bladder problems, or foot drop.  There were no 
spasms or tenderness.  The range of motion was as follows: 72 
degrees of forward flexion, 35 degrees of extension, 40 
degrees of lateral flexion, and 35 degrees of rotation.  The 
range of motion did not change due to fatigue or exercise.  
The veteran had a negative leg raise, +5/5 strength, +2 deep 
tendon reflexes, normal sensation, and normal gait.  The 
examiner diagnosed the veteran with chronic mechanical low 
back pain.  

A September 2004 clinic record noted a diagnosis of lumbar 
strain.  In January 2005, the veteran went to the emergency 
room complaining of back pain radiating to the right thigh.  
There was mild tenderness across the low back, but no spasms 
were noted.  X-rays of the lumbar spine showed minimal 
scoliosis.  The examiner diagnosed the veteran with lumbar 
strain and stated there was no evidence of a neurologic 
deficit or radiculopathy.  A May 2005 magnetic resonance 
imaging (MRI) noted mild to moderate broad based disc 
protrusion resulting in an asymmetric compromise of the left 
neural foramen compared to the right at L4-5, mild to 
moderate disc protrusion at L5-S1, and evidence of small 
focal midline nuclear herniation at L3-4.  The veteran was 
also noted as receiving steroid injections in the lumbar 
spine.      

In January 2005, the veteran underwent a VA examination.  He 
complained of flare-ups occurring every three to four months.  
He noted that he has cut back on work hours, from full-time 
to part-time because of his back condition.  He also noted 
that he attends school and that he has not missed any school 
or work.  There was no fatigue or weakness, but there was 
moderate stiffness and spasms in the lower back.  The veteran 
complained of severe, constant pain which radiated into the 
right upper leg and buttocks.  The examiner noted no 
incapacitating episodes.  The veteran had normal posture and 
gait.  There was no difference in the measurements of the 
mid-thigh and mid-calf.  The range of motion was as follows: 
55 degrees of flexion, 20 degrees of extension, 20 degrees of 
bilateral lateral flexion, and 30 degrees of bilateral 
lateral rotation.  Flexion was limited by pain on repetitive 
use to 30 degrees.  X-rays revealed minimal scoliosis and 
also showed intact intervertebral disc spaces.  The examiner 
confirmed the diagnosis as lumbar strain.
           
The effective date of the award of service connection in this 
case is April 1, 2003.  Effective September 23, 2002, VA 
revised the criteria for evaluating intervertebral disc 
syndrome (IVDS).  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  The Board may only 
consider and apply the "new" criteria as of the effective 
date of enactment, but may apply the "old" criteria for the 
entire appeal period.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000 (Apr. 10, 2000).

The veteran's lumbosacral strain was rated as 10 percent 
disabling under DC 5292, 5295.  However, the RO increased the 
rating to 20 percent under the "new" criteria DC 5237. 

Under the "old" criteria, a higher 40 percent rating is 
warranted for symptoms consistent with, or more closely 
approximating, severe limitation of lumbar motion (DC 5292); 
and severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (DC 5295).

Based on the veteran's range of motion findings, the 
veteran's loss of motion is not more than moderate in degree.  
Normal flexion of the spine is from 0 to 90 degrees; normal 
extension is from 0 to 30 degrees; normal lateral flexion is 
from 0 to 30 degrees in both directions; and normal rotation 
is from 0 to 30 degrees in both directions.  38 C.F.R. 
§ 4.71a, Plate 5.  Considering the range of motion findings 
reported over the course of the appeal together with the lack 
of any significant functional impairment, it is apparent that 
no restrictions even approach that which could be considered 
as severely limited motion.  Therefore, the preponderance of 
the evidence is against a higher rating under DC 5292.  
Similarly, the veteran does not manifest symptoms such as 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, or abnormal mobility on forced motion.  
His forward flexion, as indicated above, does not even 
approach what would be considered as marked in degree.  As 
such, a higher rating under the old version of DC 5295 is 
also not warranted.  

Further, as the medical evidence does not demonstrate that 
the service connected lumbosacral strain involves 
intervertebral disc syndrome or associated neurologic 
impairment, revised DC 5293 for IVDS (renumbered DC 5243 on 
September 26, 2003) is not for application. 

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of a lumbar spine disability under 
these revised criteria would require a finding of forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  Even with consideration of the principles of 
38 C.F.R. §§ 4.40 and 4.45, the preponderance of the evidence 
demonstrates lumbar spine forward bending much greater than 
30 degrees.  There is no competent evidence of ankylosis of 
the lumbar spine.  Therefore, an evaluation in excess of 20 
percent is not warranted under the new regulations.

In summary, the Board finds that the veteran is not entitled 
to more than a 20 percent rating for his lumbosacral strain.  
The preponderance of the evidence is against a higher 
evaluation under either the "old" or "new" criteria for 
any time during the appeal period.  The veteran has been 
deemed competent to describe the manifestations and 
exacerbations of lumbar spine symptoms, but the objective 
medical evidence fails to establish his entitlement to an 
increased evaluation.  There is no doubt of material fact to 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  
Therefore, the claim must be denied.

B.  Left Knee Tendonitis 
 
The veteran was assigned a 10 percent evaluation for left 
knee tendonitis under DC 5024, which provides that the 
affected part will be rated under limitation of motion as for 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.  Under 
DC 5003, the Schedule directs that degenerative arthritis 
that has been established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  It 
further states that when the limitation of motion is 
noncompensable under the code, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  38 C.F.R. § 4.71a, DC 5003.  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  A noncompensable rating is warranted under DC 5260 
when flexion of the leg is limited to 60 degrees.  A 10 
percent rating is warranted when flexion is limited to 45 
degrees and a 20 percent rating is warranted when flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 
noncompensable rating under DC 5261 is warranted when, there 
is limitation of extension of the leg to 5 degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees and a 20 percent rating is warranted when extension 
is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  

During the March 2003 separation examination, the veteran 
complained of pain but denied any instability or laxity.  The 
range of motion was zero to 130 degrees.  The examiner noted 
that the range of motion was limited by pain but was not 
limited by fatigue or exercise.  

An April 2002 VA clinic record noted no visible swelling, 
joint effusion, or instability.  There was some minor 
crepitus on passive range of motion, but there was no 
increased pain with active range of motion.  During an April 
2004 clinic visit, the veteran complained of pain and 
swelling.  Range of motion was from 10 degrees to 135 
degrees.  The examiner diagnosed the veteran as having knee 
pain and ordered x-rays of the knee.  X-rays taken in July 
2004 showed some narrowing of the medial compartment as 
compared to the lateral compartment.  The knee did have some 
ossification superior to the patella, not aligned within the 
knee joint.  The diagnosis was knee arthralgia.  The veteran 
was sent to the orthopedic laboratory for a knee brace.  An 
October 2004 Orthopedics record noted that the veteran used a 
brace while at work.  Range of motion was zero to 140 
degrees.  There was no instability, tenderness, or effusion.  
The October 2004 diagnosis was knee arthralgias.     

In January 2005, the veteran underwent a VA examination.  The 
current treatment was noted as medication and bracing.  There 
were no incapacitating episodes.  The veteran complained of 
instability but noted no episodes of dislocation, 
subluxation, or locking.  There was no effusion.  The veteran 
noted that he experienced flare-ups every three to four 
months for which he had to miss work.  There was warmth, 
swelling, and tenderness.  Range of motion was zero to 120 
degrees with no pain.  There was no additional limitation of 
motion on repetitive use.  There was no ankylosis, and the 
examiner found no instability.  The diagnosis was 
degenerative joint disease.

This is clear evidence of limitation of motion, and 
particularly limitation of flexion.  Despite that limitation, 
however, it still does not approach the criteria for a rating 
in excess of 10 percent under DC 5260.  The veteran was noted 
with 10 degrees of extension in April 2004.  However, the 
range of motion findings before and after April 2004 notes 
consistent normal extension.  Therefore, the requirements for 
a compensable rating under DC 5261 are not met.  

Although the veteran has been treated with a knee brace, 
there is no medical evidence of record noting subluxation or 
lateral instability.  In fact, at the last examination of 
record, the examiner was unable to demonstrate any 
instability whatsoever.  Based on the above medical evidence, 
an increased rating under DC 5257 is not warranted.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as the 
veteran's reports of knee symptoms have been considered.  
However, there is no competent medical evidence to support a 
higher rating in this case.  Clearly, the RO has already 
factored in any functional limitations as the veteran's 
motion restrictions do not even meet the prescribed criteria 
for a 10 percent rating.  Functional limitations to show 
disability in excess of 10 percent have not been objectively 
identified.  The veteran has been deemed competent to 
describe the manifestations and exacerbations of left knee 
symptoms, but the objective medical evidence fails to 
establish his entitlement to an increased evaluation.  Based 
upon the above, the Board finds that a preponderance of the 
evidence is against an initial rating in excess of 10 percent 
for the veteran's left knee tendonitis.  There is no doubt to 
be resolved in his favor.  38 U.S.C.A. § 5107(b).  Therefore, 
the claim must be denied.   

C.  Adjustment Disorder

The veteran was assigned a 10 percent evaluation for 
adjustment disorder with depressed mood under DC 9440.
   
Under DC 9440 for chronic adjustment disorder, a 10 percent 
evaluation is assigned for occupational and social impairment 
due to mild or transient symptoms which  decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130, DC 9440.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  Id. 

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id. 

The Board notes that the Global Assessment of Functioning 
(GAF) scale is a scale from 0 to 100, reflecting the 
"psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV) (100 representing superior functioning in 
a wide range of activities and no psychiatric symptoms).  See 
also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 
indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well, having 
some meaningful interpersonal relationships.

In January 2005, the veteran underwent a VA examination.  
During the exam, the veteran stated that he does not have any 
major psychiatric problems and that his work and social 
functioning has not been impacted by any psychiatric 
problems.  The veteran has not received any psychiatric 
treatment.  The veteran spent most of his time in the service 
patrolling waters and, now, has difficulty when he thinks 
about rough seas.  The veteran is presently working in a Wal-
Mart distribution center, and he noted that he is also going 
to school.  The veteran complained that, since he retired 
from the military, he feels down on himself because he is not 
sure what he wants to do with his future.  He noted that he 
feels depressed about one day per month and has trouble 
sleeping.  The veteran stated that he has dreams or worries 
about being on a sinking ship.  

The examiner noted there was no impairment in thought process 
or communication, and the veteran did not report any 
delusions, hallucinations, or other psychotic symptoms.  
There were no inappropriate behaviors.  He denied suicidal or 
homicidal ideations, and there was no inability to maintain 
minimal personal hygiene and other basic activities of daily 
living.  The veteran does not have problems with his memory 
or obsessive or ritualistic behavior.  Rate and flow of 
speech were appropriate.  Thought process was coherent and 
goal directed.  He denied panic attacks.  He reported that 
most of the time his mood was stable, and he denied a 
pervasive depressed or anxious mood.  Insight and judgment 
appeared intact.  The examiner stated that, at this time, the 
veteran is not considered to have a major psychiatric 
diagnosis.  According to the veteran, his hospitalization in 
the service was an isolated incident, and he believes that he 
has not needed treatment since that time.  The examiner 
assigned a GAF of 70.      

The record simply does not offer sufficient evidence in 
support of a rating in excess of 10 percent for the service 
connected adjustment disorder.  A 10 percent disability 
rating contemplates mild occupational and social impairment 
which decreases work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  
The veteran himself has stated that his work and social 
functioning has not been impacted by any psychiatric 
problems.  Additionally, the veteran's current GAF score was 
noted as 70 which indicates some mild symptoms, or some 
difficulties in occupational or social functioning. 

Based upon the above, the Board finds that a preponderance of 
the evidence is against an initial rating in excess of 10 
percent for the veteran's adjustment disorder.  There is no 
doubt to be resolved in his favor.  38 U.S.C.A. § 5107(b).  
Therefore, the claim must be denied.   

D.  Bilateral Hearing Loss 

VA rating criteria for the evaluation of hearing loss provide 
ratings from zero (noncompensable) to 100 percent, based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometric tests 
which  average pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. §§ 4.85-4.87, DC 6100-6110.  The 
evaluation of hearing impairment applies a  structured 
formula which is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are done.  Lendenmann v.  Principi, 3 Vet. App. 
345, 349 (1992). 

An August 2004 Audiology consult noted the following pure 
tone thresholds for the right ear: 10 at 1000 HERTZ, 15 at 
2000 HERTZ, 25 at 3000 HERTZ, and 55 at 4000 HERTZ.  The pure 
tone thresholds for the left ear were as follows: 20 at 1000 
HERTZ, 15 at 2000 HERTZ, 60 at 3000 HERTZ, and 65 at 4000 
HERTZ.  The speech recognition scores were 90 to 100 percent 
for the right ear and left ear.  The examiner noted that the 
veteran was not a hearing aid candidate.     

In January 2005, the veteran underwent a VA examination.  The 
following pure tone thresholds for the right ear were noted: 
10 at 1000 HERTZ, 10 at 2000 HERTZ, 25 at 3000 HERTS, and 50 
at 4000 HERTZ.  The pure tone thresholds for the left ear 
were as follows: 15 at 1000 HERTZ, 20 at 2000 HERTZ, 60 at 
3000 HERTZ, and 65 at 4000 HERTZ.  The speech discrimination 
score was 96 percent for the right and 92 percent for the 
left ear.  The examiner noted that the veteran had 
sensorineural hearing loss with subjective tinnitus.  

Based on the audiological data from the August 2004 consult 
and January 2005 VA examination, the veteran has level I 
hearing in the right and left ear.  The right ear, by 
intersecting the column in Table VI for average pure tone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92-100, the resulting numeric 
designation for the right ear (based on examination) is I.  
For the left ear, by intersecting the column in Table VI for 
average pure tone decibel loss falling between 0 and 41 with 
the line for percent of discrimination from 92-100, the 
resulting numeric designation for the left ear (based on 
examination) is I.   

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
Based on the calculated level of hearing above, with a 
numeric designation of I for the right and left ear, the 
point of intersection on Table VII requires assignment of a 
noncompensable rating under DC 6100.   

Here, the medical evidence is against compensable ratings for 
bilateral hearing loss under 38 C.F.R. § 4.85.  The 
mechanical application of the rating schedule to the VA 
audiometric examination findings, i.e., level I hearing in 
the right and left ear, warrants a noncompensable evaluation 
for hearing loss.  38 C.F.R. § 4.85, Table VII.  

The rating schedule also provides criteria for exceptional 
patterns of hearing loss.  When the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86.  When the 
average pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  Id.  In this case, however, 
the demonstrated decibel levels are not consistent with what 
is considered an exceptional pattern of hearing loss as 
defined by § 4.86 and this regulation is not for application.

Based upon the above, the Board finds that a preponderance of 
the evidence is against a compensable rating for the 
veteran's bilateral hearing loss.  There is no doubt to be 
resolved in his favor.  38 U.S.C.A. § 5107(b).  Therefore, 
the claim must be denied.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Apr. 2004, Feb. 2005).  As such, VA fulfilled 
its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a higher initial evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to a higher initial evaluation for left knee 
tendonitis, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to a higher initial evaluation for adjustment 
disorder with depressed mood, currently evaluated as 10 
percent disabling, is denied.

Entitlement to a compensable initial evaluation for bilateral 
hearing loss is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


